                 Case 2:18-cv-01601-MJP Document 23 Filed 04/15/19 Page 1 of 3



 1                                                               The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10
     THE ELECTRONIC RECYCLING
11   ASSOCIATION OF ALBERTA d/b/a                          Case No. 2:18-cv-01601-MJP
     ELECTRONIC RECYCLING ASSOCIATION, a
12   Canadian non-profit corporation,
                                                           STIPULATION OF DIMISSAL
13                      Plaintiff,
14          v.
15   BASEL ACTION NETWORK, a Washington non-
     profit corporation, and JAMES PUCKETT, an
16   individual,
17                      Defendants.
18
                     STIPULATION TO DISMISS ACTION WITH PREJUDICE
19
            Plaintiff The Electronic Recycling Association of Alberta d/b/a Electronic Recycling
20
21   Association (“Plaintiff”) and Defendants Basel Action Network (“BAN”) and James Puckett

22   (“Puckett”) (collectively, “Defendants”) (together, collectively, “the Parties”), by and through
23   undersigned counsel, hereby stipulate that all claims brought by Plaintiff against Defendants are
24
     hereby dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A). Each Party shall bear its
25
     own costs.
26
27

28
                                                                                 VENABLE LLP
     STIPULATION OF DISMISSAL                                            600 MASSACHUSETTS AVENUE, NW
 1   2:18-cv-1601-MJP                                                 WASHINGTON, DISTRICT OF COLUMBIA 20001
                                                                                   (202) 344-4000
 2                                                   1
               Case 2:18-cv-01601-MJP Document 23 Filed 04/15/19 Page 2 of 3



 1   Dated: April 15, 2019                        Respectfully submitted,

 2
     /s/ J. Douglas Baldridge                     /s/ Bruce E.H. Johnson
 3   J. Douglas Baldridge, WSBA No. 37247         Bruce E.H. Johnson, WSBA No. 7667
     Venable LLP                                  Caesar Kalinowski, WSBA No. 52650
 4   600 Massachusetts Ave. NW                    Davis Wright Tremaine LLP
     Washington, DC 20001                         920 Fifth Avenue, Ste. 3300
 5   Telephone: (202) 344-4000                    Seattle, WA 98104
     Facsimile: (202) 344-8300                    Telephone: (206) 622-3150
 6   Email: jbaldridge@venable.com                Facsimile: (206) 757-7700
                                                  Email: brucejohnson@dwt.com
 7   Attorney for Plaintiff The Electronic        Email: caesarkalinowski@dwt.com
     Recycling Association of Alberta
 8   d/b/a Electronic Recycling Association       Attorneys for Defendants Basel Action
                                                  Network and James Puckett
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                        VENABLE LLP
     STIPULATION OF DISMISSAL                                   600 MASSACHUSETTS AVENUE, NW
 1   2:18-cv-1601-MJP                                        WASHINGTON, DISTRICT OF COLUMBIA 20001
                                                                          (202) 344-4000
 2                                            2
               Case 2:18-cv-01601-MJP Document 23 Filed 04/15/19 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that on this 15th day of April, 2019, a true and correct copy of the
 3
     foregoing was served by electronic mail on all counsel of record.
 4

 5
                                                     /s/ J. Douglas Baldridge
 6                                                   J. Douglas Baldridge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                    VENABLE LLP
     STIPULATION OF DISMISSAL                                               600 MASSACHUSETTS AVENUE, NW
 1   2:18-cv-1601-MJP                                                    WASHINGTON, DISTRICT OF COLUMBIA 20001
                                                                                      (202) 344-4000
 2                                                      3
